IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA, )
)

Vv. ) Criminal Action No. 3:09CR418-3—HEH
)
KENNETH A. REED, )
)
Defendant. )

MEMORANDUM OPINION

(Granting § 2255 Motion)

Kenneth A. Reed, a federal inmate proceeding with counsel, filed this 28 U.S.C.
§ 2255 Motion (“§ 2255 Motion,” ECF No. 94) arguing that his firearm convictions are
invalid under Johnson v. United States, 135 S. Ct. 2551 (2015). For the reasons
discussed below, the § 2255 Motion will be granted.

I. PROCEDURAL HISTORY

On January 15, 2010, the Government charged Reed by Criminal Information with
one count of conspiracy to interfere with commerce by robbery, in violation of 18 U.S.C.
§ 1951(a) (“conspiracy to commit Hobbs Act robbery”) (Count One), and possessing and
brandishing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.
§ 924(c) and (2), to wit, the conspiracy to commit Hobbs Act robbery charged in Count
One (Count Two). (Crim. Information 1-2, ECF No. 31.) That same day, Reed agreed to
waive prosecution by indictment (ECF No. 33) and pled guilty to Counts One and Two.

(ECF No. 34, at 1-2.)
On April 27, 2010, the Court sentenced Reed to 180 months of incarceration on
Count One and 180 months of incarceration on Count Two to be served consecutively.
(J. 2, ECF No. 57.)

On June 20, 2016, Reed filed his § 2255 Motion arguing that his conviction and
sentence in Count Two must be vacated in light of Johnson v. United States, 135 S. Ct.
2551 (2015). Initially, the Government responded by moving to dismiss the § 2255
Motion on the ground that it was barred by the statute of limitations. As discussed below,
after the Court required further briefing in light of recent decisions from the Fourth
Circuit and the Supreme Court, the Government abandoned that defense.

Il. ANALYSIS

In Johnson y. United States 135 S. Ct. 2551 (2015), the Supreme Court held “that
imposing an increased sentence under the residual clause of the Armed Career Criminal
Act [(“ACCA”)] violates the Constitution’s guarantee of due process.” Jd. at 2563.! The
Johnson Court concluded that the way the Residual Clause of the ACCA, 18 U.S.C.

§ 924(e)(2)(B)(ii), defined “violent felony” was unconstitutionally vague because the

clause encompassed “conduct that presents a serious potential risk of physical injury to

 

! The ACCA provides that

[iJn the case of a person who violates section 922(g) of this title and has
three previous convictions by any court referred to in section 922(g)(1) of
this title for a violent felony or a serious drug offense, or both, committed
on occasions different from one another, such person shall be fined under
this title and imprisoned not less than fifteen years... .

18 U.S.C. § 924(e)(1). Under the Residual Clause, the term violent felony had been “defined to
include any felony that ‘involves conduct that presents a serious potential risk of physical injury
to another.’” Johnson, 135 S, Ct. at 2555 (quoting 18 U.S.C. § 924(e)(2)(B)).

2
another,” which defied clear definition. Jd. at 2557-58 (citation omitted). Subsequently,
in Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme Court held that “Johnson
announced a substantive rule [of law] that has retroactive effect in cases on collateral
review.” Id. at 1268.

In his § 2255 Motion, Reed asserts that after Johnson, conspiracy to commit
Hobbs Act robbery can no longer qualify as a crime of violence under 18 U.S.C.
§ 924(c)(3), and thus, his conviction for Count Two must be vacated. As explained
below, recent decisions from the Supreme Court and the Fourth Circuit support Reed’s
challenge to Count Two where his firearm conviction was predicated upon conspiracy to
commit Hobbs Act robbery.

A. Conspiracy to Commit Hobbs Act Robbery Cannot Serve as a Valid
Predicate Crime of Violence for the § 924(c) Charge in Count Two

Title 18 U.S.C. section 924(c)(1)(A) provides for consecutive periods of
imprisonment when a defendant uses or carries a firearm in furtherance of a crime of
violence. The baseline additional period of imprisonment is five years. 18 U.S.C.

§ 924(c)(1)(A)(i). If the defendant brandishes the firearm, the additional period of
imprisonment increases to at least seven years. Jd. § 924(c)(1)(A)(ii). And, if the
defendant discharges the firearm, the additional period of imprisonment increases to at
least ten years. Id. § 924(c)(1)(A)(iii).

At the time of Reed’s convictions, the United States could demonstrate that an
underlying offense constitutes a crime of violence if it established that the offense is a

felony and satisfies one of two requirements. Namely, the statute defined a crime of
violence as any felony:

(A) [that] has as an element the use, attempted use, or threatened use of physical

force against the person or property of another [(the “Force Clause”)], or

(B) that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the
offense [(the “Residual Clause’”)].
Id. § 924(c)(3). The Supreme Court recently invalidated the Residual Clause. United
States v. Davis, 139 S. Ct. 2319, 2336 (2019) (holding that “§ 924(c)(3)(B) is
unconstitutionally vague”).

A defendant is guilty of Hobbs Act robbery if he or she “obstructs, delays, or
affects commerce or the movement of any article or commodity in commerce, by robbery
... or attempts or conspires so to do....” 18 U.S.C. § 1951(a). That statute defines
“robbery” as

the unlawful taking or obtaining of personal property from the person or in

the presence of another, against his [or her] will, by means of actual or

threatened force, or violence, or fear of injury, immediate or future, to his [or
her] person or property, or property in his [or her] custody or possession, or
the person or property of a relative or member of his [or her] family or of
anyone in his [or her] company at the time of the taking or obtaining.
Id. § 1951(b)(1). The Fourth Circuit recently determined that conspiracy to commit
Hobbs Act robbery fails to satisfy the Force Clause. See United States v. Simms, 914
F.3d 229 (4th Cir. 2019).
In Simms, the defendant pled guilty to conspiracy to commit Hobbs Act robbery

and to brandishing a firearm during and in relation to a “crime of violence,” but later

challenged his brandishing conviction on the theory that Hobbs Act conspiracy could not
be considered a “crime of violence” under 18 U.S.C. § 924(c)(3). 914 F.3d at 232-33.
Initially, the parties and the Fourth Circuit agreed that,

conspiracy to commit Hobbs Act robbery—does not categorically qualify as

a crime of violence under the [Force Clause], as the United States now

concedes. This is so because to convict a defendant of this offense, the

Government must prove only that the defendant agreed with another to

commit actions that, if realized, would violate the Hobbs Act. Such an

agreement does not invariably require the actual, attempted, or threatened

use of physical force.

Id. at 233-34 (citations to the parties’ material omitted). Thereafter, the Fourth Circuit
concluded that the Residual Clause of § 924(c) is void for vagueness. Jd. at 236; accord
Davis, 139 S. Ct. at 2336 (holding that “§ 924(c)(3)(B) is unconstitutionally vague”).

In the wake Davis and Simms, in other cases before this Court, the Government
has conceded that “conspiracy to commit Hobbs Act robbery cannot serve as valid
predicate crime of violence for [a] § 924(c) charge” and agreed to vacating the conviction
and sentence. United States v. Oliver, No. 3:11CR63-HEH, 2019 WL 3453204, at *3
(E.D. Va. July 30, 2019). In the present case, the Government does not dispute that the
conspiracy to commit Hobbs Act robbery cannot serve as valid predicate crime of
violence for the § 924(c) charge in Count Two. Nevertheless, the Government contends
that Reed is not entitled to relief because he waived his right to challenge his conviction
and sentence when he pled guilty and he procedurally defaulted any challenge to his

conviction based on Johnson. As explained below, infra Part II.C, these arguments are

unpersuasive.
B. The Government’s Abandoned Statute of Limitations Argument

Initially, the Government filed a Motion to Dismiss the § 2255 Motion contending
that it is barred by the relevant statute of limitations. However, it appears that the
Government has abandoned this argument in its Supplemental Memorandum.’ The
Government’s decision not to pursue this defense is wise because it seems that Davis
announced a new rule of constitutional law retroactively applicable to cases on collateral
review which would entitle Reed to a belated commencement of the limitation period
under 28 U.S.C. § 2255(f)(3).4 Because the Government has abandoned its statute of

limitation argument, the Court will not address it further.

 

2 Section 101 of the Antiterrorism and Effective Death Penalty Act (‘AEDPA”) amended 28
U.S.C. § 2255 to establish a one-year period of limitation for the filing of a § 2255 Motion. As
pertinent here, 28 U.S.C. § 2255(f) now reads:

(f) A 1-year period of limitation shall apply to a motion under this section. The
limitation period shall run from the latest of—
(1) the date on which the judgment of conviction becomes final;

(3) the date on which the right asserted was initially recognized
by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively
applicable to cases on collateral review... .

28 U.S.C. § 2255(f).

3 The Court directed the Government to file supplemental briefing in light of the Fourth Circuit’s
decision in Simms. The Government then sought a stay until the Supreme Court announced its
decision Davis. When the Government eventually filed its Supplemental Memorandum, although
it raised a number of procedural defenses, it did not renew the argument that the § 22255 Motion
was barred by the statute of limitations.

‘This provision delays the commencement of the limitation period until “the date on which the
right asserted was initially recognized by the Supreme Court, if that right has been newly
recognized by the Supreme Court and made retroactively applicable to cases on collateral
review.” 28 U.S.C. § 2255(f)(3). The Supreme Court makes a case retroactive on collateral
review through a single express holding or by multiple cases “if the holdings in those cases

6
C. The Government’s Arguments Against Granting Relief

The Government asserts that Reed is not entitled to relief because: (1) Reed’s guilty
plea waived a collateral attack based on Johnson; and, (2) Reed procedurally defaulted any
challenge to his conviction based on Johnson. These arguments lack merit.

1. Reed’s Guilty Plea did not Waive His Right to Bring His Current
Challenge

The Government asserts that Reed’s unconditional guilty plea waives the
constitutional challenge he seeks to bring in his § 2255 Motion. The Supreme Court
recently examined that issue and rejected the Government’s assertion in Class v. United
States, 138 S. Ct. 798 (2018).° In Class, the Supreme Court examined, “whether a guilty
plea by itself bars a federal criminal defendant from challenging the constitutionality of
the statute of conviction on direct appeal [and] h[e]ld that it does not.” /d., 138 S. Ct. at
803. Therefore, Reed’s guilty plea itself does not foreclose Reed’s current challenge to
the constitutionality of the statute under which he was convicted.

Of course, as part of the plea bargaining process, “a criminal defendant may waive
his right to attack his conviction and sentence collaterally [and on direct appeal], so long

as the waiver is knowing and voluntary.” United States v. Lemaster, 403 F.3d 216, 220

 

necessarily dictate the retroactivity of the new rule.” Tyler v. Cain, 533 U.S. 656, 666 (2001).
Welch, which held Johnson to be a new rule and retroactive, “logically permit[s] no other
conclusion than that the rule [in Davis] is retroactive.” Jd. at 669 (O’Connor, J. concurring).

> The Government cites Davila v. United States, 843 F.3d 729 (7th Cir. 2016) for the proposition
that Reed’s guilty plea prevents Reed from challenging his conviction as unconstitutional.
Davila predates the Supreme Court’s decision in Class. The Government fails to acknowledge
Class, much less explain why that decision does not control the outcome here.
(4th Cir. 2005). The Government, however, does not argue, and on this record, could not
argue, that Reed explicitly waived his right to collaterally attack his conviction as part of
the Plea Agreement.®

Even though Reed has not waived his current claim, there is one more significant
hurdle to overcome. Generally, “claims not raised on direct appeal may not be raised on
collateral review unless the petitioner shows cause and prejudice” to excuse his
procedural default. Massaro v. United States, 538 U.S. 500, 504, (2003) (citing United
States v. Frady, 456 U.S. 152, 167-168 (1982); Bousley v. United States, 523 US. 614,
621-622 (1998)). Although Reed procedurally defaulted his present claim by failing to
raise it at trial and on direct appeal, as explained below, Reed demonstrates cause and
prejudice to excuse his default.

2. Reed Has Demonstrated Cause and Prejudice to Excuse His
Procedural Default

A change in the law may constitute cause for a procedural default if it creates “a
claim that ‘is so novel that its legal basis is not reasonably available to counsel.’” Bousley,
523 US. at 622 (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). In Reed, the Court identified
three nonexclusive situations in which an attorney may lack a “reasonable basis” to raise a
novel claim:

First, a decision of this Court may explicitly overrule one of our precedents.

Second, a decision may “overtur[n] a longstanding and widespread practice
to which this Court has not spoken, but which a near-unanimous body of

 

6 As part of his Plea Agreement, Reed only agreed to waive “the right to appeal the conviction and
any sentence imposed within the statutory maximum... on the grounds set forth in Title 18,
United States Code, Section 3742 or on any ground whatsoever, in exchange for the concessions
made by the United States in this plea agreement.” (Plea Agreement {| 6, ECF No. 34.)

8
lower court authority has expressly approved.” And, finally, a decision may
“disapprov[e] a practice this Court arguably has sanctioned in prior cases.”

Reed, 468 U.S. at 17 (alterations in original) (internal citations omitted) (quoting United
States v. Johnson, 457 U.S. 537, 551 (1982)).

Under Reed, Reed has shown cause for failing to assert a vagueness challenge to
the Residual Clause of § 924(c) at trial or on direct appeal. The Court entered judgment
on Reed’s case on April 27, 2010. (ECF No. 57.) At that time the Supreme Court
already had rejected a vagueness challenge to the ACCA’s nearly identical Residual
Clause in James v. United States, 550 U.S. 192 (2007). In 2011, the Supreme Court
reaffirmed James in Sykes v. United States, 564 U.S. 1 (2011).

In 2015, in Johnson, the Supreme Court invalidated the ACCA’s Residual Clause
as unconstitutionally vague. “In doing so, the Supreme Court recognized it previously
had ‘rejected suggestions by dissenting Justices that the residual clause violates the
Constitution’s prohibition of vague criminal laws’ in James and Sykes and declared ‘[oJur
contrary holdings in James and Sykes are overruled.’” Rose v. United States, 738 F.
App’x 617, 626 (11th Cir. 2018) (quoting Johnson, 135 S. Ct. at 2556, 2563). Thereafter,
the rule in Johnson was made retroactive to cases on collateral review. See Welch, 136 S.
Ct. at 1268.

If Reed were challenging ACCA’s Residual Clause his “case [would] fall[] within
the first situation identified in Reed: when the Supreme Court ultimately invalidated the

residual clause as unconstitutionally vague in Johnson in 2015, it ‘explicitly overrule[d]’
two of its own precedents on the exact same issue.” Rose, 738 F. App’x at 627 (third
alteration in original) (quoting Reed, 468 U.S. at 17).

Nevertheless, given the similarity between the ACCA’s Residual Clause and
§ 924(c)’s Residual Clause, Reed satisfies the third circumstance identified in Reed: the
decision in Johnson disapproved “a practice [the Supreme] Court arguably has sanctioned
in prior cases.” Reed, 468 U.S. at 17 (quoting Johnson, 457 U.S. at 551). “[T]he
Supreme Court’s jurisprudence prior to Johnson effectively foreclosed any attacks on
§ 924(c)(3)(B). The Supreme Court’s ‘sanction of the prevailing practice’ of concluding
risk of force/injury statutes were not unconstitutional was fairly direct.” Lee v. United
States, Nos. CV—16-8138—-PCT-JAT (JFM), CR-05-0594—PCT-JAT, 2018 WL
4906327, at *17 (D. Ariz. July 6, 2018), report and recommendation adopted as modified
sub nom. Lee v. USA, Nos. CV—-16-08138-PCT-JAT, CR-05-594—PCT-JAT, 2018 WL
4899567 (D. Ariz. Oct. 9, 2018) (citations omitted); see Dota v. United States, 368 F.
Supp. 3d 1354, 1362 (C.D. Cal. 2018) (“It was only after the Supreme Court invalidated
the residual clause of the ACCA in Johnson, and certainly after the Supreme Court
invalidated the identically worded residual clause of § 16(b), that Petitioner’s current
claim—that the residual clause of § 924(c)(3)(B) was unconstitutionally vague—lost its
novelty.”); Royer v. United States, 324 F. Supp. 3d 719, 736 (E.D. Va. 2018). Thus, in
2010, Reed did not have a “reasonable basis” upon which to raise a vagueness challenge
to the Residual Clause of 924(c). Reed, 468 U.S. at 17. “And as a result, his failure to do
so ‘is sufficiently excusable to satisfy the cause requirement.’” Rose, 738 F. App’x at
627 (quoting Reed, 468 U:S. at 17).

10
In order to demonstrate prejudice, Reed must show a “reasonable probability” that,
without the error, the result of the proceedings would have been different. Strickler v.
Greene, 527 U.S. 263, 289 (1999). It is now plain that the Court erroneously treated
conspiracy to commit Hobbs Act robbery as a viable predicate for Reed’s § 924(c)
conviction. That error added 180 months to Reed’s sentence. Therefore, Reed has
demonstrated prejudice. Royer, 324 F. Supp. 3d at 736.

D. Count Two Must Be Vacated

In light of Davis’s invalidation of the Residual Clause and the Fourth Circuit’s
determination in Simms that conspiracy to commit Hobbs Act robbery is not a valid
predicate violent felony under the Force Clause, Reed’s conviction in Count Two and
resulting 180-month sentence is no longer valid. Accordingly, Reed’s conviction on
Count Two will be vacated.

III. CONCLUSION

The Government’s Motion to Dismiss (ECF No. 113) will be denied. The § 2255
Motion (ECF No. 94) will be granted. Reed’s conviction and sentence on Count Two
will be vacated. Within fourteen (14) days of the date of entry hereof, the parties shall
file their position as to whether the Court needs to conduct a full resentencing or may
simply enter a corrected judgment.

An appropriate Order shall accompany this Memorandum Opinion.

HENRY E. HUDSON
Date: 2014 . SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia

11
